Title: From Benjamin Franklin to Richard Jackson, 19 December 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Dec. 19.1763
I must not let these Ships go without a Line to you, tho’ I have but little to say. I have been from home all Summer, and am but lately return’d, so know but little of our province Affairs; I suppose Mr. Moore or some of the Committee of Correspondence have communicated to you what was necessary. The present Assembly at their first Meeting renew’d their Choice of you. My Return in time to word it to your Mind, was prevented by an Accident, the Dislocation of my Shoulder, which disabled me from travelling some Weeks. I have now pretty well recovered the Use of it, tho’ not its full Strength.
I have made no Engagement with Messrs. Coxe but wish them Success, and wonder no Traces can be found of the Grant from K. William. If they had succeeded, I did encline to take a 10th. on the Terms they offer’d, imagining I could have been of Use in procuring Settlers; but begin to think myself too old to engage in new Projects that require Time to become advantageous; and since much time is like to be spent before even a Beginning can be made believe I shall decline it, unless your engaging in it should induce me to continue.
We have Advices this Day, via Fort Pitt, that the Governor of the Ilinois Country has at length sent a Belt to the Ottawaws and Chippewaes, acquainting them that a Peace is made between England and France, by the Terms of which he is obliged to deliver up his Forts and all the Territory to the English, and can no longer supply or support them; on which they have apply’d to Major Gladman, who commands at Detroit and beg’d for Peace in the most abject Terms. He has refer’d them to the General, as to a final Peace, but granted them a Cessation of Arms, which they gladly accepted; and the Garrison has taken the Opportunity of getting considerable Supplies from the Country round, which were wanted. It is thought this will draw on like Applications from the Delawares, Shawnese, and Seneca’s. I only fear we shall conclude a new Peace before those Villains have been made to smart sufficiently for their perfidious Breach of the last; and thereby make them less apprehensive of breaking with us again hereafter. And yet perhaps ’tis best to conclude the War as soon as possible; for tho’ it may be that these Colonies, if they were united in their Measures, and would exert their united Strength, could fill the Indian Country with so many and such strong Parties, as to ruin them in one Summer, and forever deter them from future Attempts against us. Yet we see and know that such Union is impracticable. The General’s Requisition is not comply’d with in any of the Colonies, because (they say) he did not make it of all; and where it was made, it was not in due Proportion, &c. Thus, tho’ strong, we are in Effect weak; and shall remain so, till you take some Measures at home to unite us.
Our Assembly met to day. I am, as far as I see, upon good Terms, personally, with our new Governor; what Disputes may arise during the Session, I know not; but fear a Money Bill will revive the old ones.
I am, dear Sir, Your most obedient humble Servant
B Franklin
R. Jackson, Esqr.
 Endorsed: Philada. Decr. 19th. 1763 Benjn. Franklin Esqr
